Order                                                              Michigan Supreme Court
                                                                         Lansing, Michigan

  September 18, 2013                                                       Robert P. Young, Jr.,
                                                                                     Chief Justice

  146433-5                                                                 Michael F. Cavanagh
                                                                           Stephen J. Markman
                                                                               Mary Beth Kelly
                                                                                Brian K. Zahra
  MARIE HUNT, Personal Representative for the                           Bridget M. McCormack
  ESTATE OF EUGENE WAYNE HUNT,                                                David F. Viviano,
            Plaintiff/Counter-Defendant/Cross-                                            Justices
            Defendant-Appellant,
  v                                                 SC: 146433
                                                    COA: 299405
Bay CC: 96-003280-NI
  ROGER DRIELICK and COREY DRIELICK,
  d/b/a ROGER DRIELICK TRUCKING,
             Defendants/Counter-Plaintiffs/Cross-
             Plaintiffs/Third-Party-Defendants/
             Counter-Defendants,
  and
  GREAT LAKES CARRIERS CORP.,
           Defendant/Cross-Defendant-Appellee,
  and
  GREAT LAKES LOGISTICS & SERVICES, INC.,
  and MERMAID TRANSPORTATION, INC.,
           Defendants/Cross-Defendants,
  and
  SARGENT TRUCKING, INC.,
           Defendant-Appellee,
  and
  NOREEN LUCZAK and THOMAS LUCZAK,
           Third-Party-Defendants/Counter-
           Defendants-Appellees,
  and
  EMPIRE FIRE AND MARINE INSURANCE
  COMPANY,
             Garnishee Defendant-Appellee.
  _________________________________________/
                                                                       2

BRANDON JAMES HUBER,
         Plaintiff-Appellant,
v                                               SC: 146434
                                                COA: 299406
Bay CC: 97-003238-NI
COREY DRIELICK and ROGER DRIELICK,
d/b/a ROGER DRIELICK TRUCKING,
           Defendants/Third-Party-Plaintiffs,
and
GREAT LAKES CARRIERS CORP.,
         Defendant-Appellee,
and
GREAT LAKES LOGISTICS & SERVICES, INC.,
and MERMAID TRANSPORTATION, INC.,
         Defendants,
and
SARGENT TRUCKING, INC.,
         Defendant-Appellee,
and
GREAT LAKES CARRIERS, INC.,
         Third-Party-Defendant,
and
EMPIRE FIRE AND MARINE INSURANCE
COMPANY,
          Garnishee Defendant-Appellee.

_________________________________________/
THOMAS LUCZAK and NOREEN LUCZAK,
         Plaintiffs-Appellants,
v                                               SC: 146435
                                                COA: 299407
Bay CC: 96-003328-NI
COREY DRIELICK and ROGER DRIELICK,
d/b/a ROGER DRIELICK TRUCKING,
           Defendants-Third-Party-Plaintiffs,
and
                                                                                                               3

GREAT LAKES CARRIERS CORP.,
         Defendant-Appellee,
and
GREAT LAKES LOGISTICS & SERVICES, INC.,
and MERMAID TRANSPORTATION, INC.,
         Defendants,
and
SARGENT TRUCKING, INC.,
         Defendant-Appellee,
and
GREAT LAKES CARRIERS, INC.,
         Third-Party-Defendant,
and
EMPIRE FIRE AND MARINE INSURANCE
COMPANY,
          Garnishee Defendant-Appellee.

_________________________________________/

       On order of the Court, the application for leave to appeal the November 20, 2012
judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
address: (1) whether a lease agreement is legally implied between Roger Drielick
Trucking and Great Lakes Carriers Corporation under the facts of the case and under
applicable federal regulation of the motor carrier industry; and (2) if so, whether the
Court of Appeals erred in resolving this case on the basis of the first clause of the
business use exclusion in the non-trucking (bobtail) policy issued by Empire Fire and
Marine Insurance Company, instead of on the basis of the second clause, which excludes
coverage for “‘[b]odily injury’ or ‘property damage’ . . . while a covered ‘auto’ is used in
the business of anyone to whom the ‘auto’ is leased or rented.”

      Persons or groups interested in the determination of the issues presented in this
case may move the Court for permission to file briefs amicus curiae.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         September 18, 2013
       s0911
                                                                             Clerk